The court has carefully reviewed the contentions made upon this motion for rehearing by defendant and adheres to its views as expressed in the opinion.  This memorandum is filed because one of the paragraphs in the opinion is apparently subject to misunderstanding. The opinion contains the following statement (ante, p. 648):
"Plaintiffs assert that even though there is no property in the state a cause of action arose in the state; that this sufficiently appears from the complaint and under sec. 262.12, Stats., publication may be had either where defendant has property within the state or where the cause of action arose therein.  This implies that if the cause of action arose within the state it is unnecessary to allege that the defendant has property within the state and that neither under Pennoyer v. Neff, 95 U.S. 714,24 L. Ed. 565, nor State ex rel. Ralph Lumber Co., supra, is the allegation required.  For reasons hereinafter appearing we shall not discuss this point and simply cite in connection with it the following two cases:  Witt v. Meyer, 69 Wis. 595,35 N.W. 25; Disconto Gesellschaft v. Umbreit, 127 Wis. 651,106 N.W. 821."
The writer accepts full responsibility for the form in which this paragraph is cast and recognizes that it may be misleading. The paragraph was intended to state plaintiffs' position that under sec. 262.12, Stats., a publication may be had where the cause of action arose within the state although defendants had no property here and that the court found no occasion to rule upon the contention.  Attention was called to the Witt andDisconto Gesellschaft Cases because they were not cited in plaintiffs' brief and as defendants properly point out are apparently contrary to plaintiffs' position.  The paragraph evidently created the impression that the court considered that the cases supported plaintiffs' contention.
By the Court. — Motion for rehearing denied with $25 costs.
 *Page 1